  

EXHIBIT 10.4(a)

 

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated this January 3, 2017 (the
“Agreement”), is entered into by and between WELLTOWER INC., a Delaware
corporation, (the “Corporation”), and THOMAS J. DEROSA (the “Executive”) and
will become effective April 13, 2017 (the “Effective Date”).

 

WHEREAS,  Executive and the Corporation previously entered into an Amended and
Restated Employment Agreement, dated December 28, 2014 (the “Prior Employment
Agreement”); and

 

WHEREAS, the Parties desire to amend and restate the Prior Employment Agreement
so that the Executive continues to act as the Corporation’s Chief Executive
Officer based on the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties, intending to be legally bound, hereby agree as follows:

 

EMPLOYMENT

The Corporation hereby agrees to continue to employ the Executive as the
Corporation’s Chief Executive Officer, upon the terms and conditions herein
contained, and the Executive hereby agrees to continue such employment and to
continue to serve as the Corporation’s Chief Executive Officer, and to continue
to perform the duties and functions customarily performed by the Chief Executive
Officer of a publicly traded corporation.

 

In such capacities, the Executive shall report to the Corporation’s Board of
Directors (the “Board”), and shall have the powers and responsibilities set
forth in the Corporation’s By-Laws as well as such additional powers and
responsibilities consistent with his position as the Board may assign to him.

 

Throughout the Term (defined below) of this Agreement, the Executive shall
devote his best efforts and all of his business time and services to the
business and affairs of the Corporation; provided that, the Executive will be
permitted to, with the prior approval of the Board, act or serve as a director,
trustee or committee member of any type of business, civic or charitable
organization.

 

TERM OF AGREEMENT

The term of employment under this Agreement shall continue for three years from
the Effective Date and shall expire on April 13, 2020, unless earlier terminated
under one of the circumstances set forth in Sections 5, 6  or 7. As used herein,
“Term” refers to the length of the Executive’s employment under this Agreement,
but the Term shall end upon any termination of Executive’s employment with the
Corporation as provided herein.  Notwithstanding the foregoing, if a Change in
Corporate Control (as defined in Section 6(b)) occurs during the Term, the Term
shall be extended until twenty-four (24) months after the Change in Corporate
Control.

 

The Corporation shall be entitled to terminate this Agreement and the
Executive’s employment immediately for any reason, subject to the continuing
obligations of the Corporation under this Agreement.  Upon termination of the
Executive’s employment hereunder for any reason, unless otherwise expressly
provided by the Board, the Executive shall be deemed to have resigned from all
positions that the Executive holds as an officer or member of the Board (or a
committee thereof) of the Corporation or any of its affiliates.

 

BASE COMPENSATION AND BONUS

The Executive shall receive annual base compensation during the Term of this
Agreement of not less than $1,000,000 in cash (“Base Compensation”).  Such
amounts shall be payable in substantially equal semi-monthly installments in
accordance with the Corporation’s customary payroll practices.  Subject to the
terms of this Agreement, during the Term, the Compensation Committee of the
Board (the “Compensation Committee”) shall consult with the Executive and review
the Executive’s Base Compensation at annual intervals, and may adjust the
Executive’s annual Base Compensation from time to time.

 

--------------------------------------------------------------------------------

  

The Executive shall also be eligible to receive an annual incentive cash bonus
for each calendar year ending during the Term of this Agreement with target
bonus of 175% of Base Compensation, with the actual amount of such bonus to be
determined by the Compensation Committee, using such performance measures as the
Compensation Committee deems to be appropriate.  Such bonus, if any, shall be
paid to the Executive no later than sixty (60) days after the end of the year to
which the bonus relates.  Except as otherwise provided in Sections 5 or 6, (i)
the annual bonus will be subject to the terms of any Corporation bonus plan
under which it is granted and (ii) in order to be eligible to receive an annual
bonus, the Executive must be employed by the Corporation on the last day of the
applicable calendar year.

ADDITIONAL COMPENSATION AND BENEFITS

The Executive shall receive the following additional compensation and welfare
and fringe benefits during the Term:

 

Long-Term Incentives.  During the Term of the Agreement, the Executive shall be
eligible to participate in the Corporation’s 2016 Long-Term Incentive Plan, or
any other equity compensation plan adopted by the Corporation, on terms no less
favorable than those that apply to similarly situated executive officers of the
Corporation.

Health Insurance and Medical Exam.  During the Term of this Agreement, the
Corporation shall (i) provide the Executive and his dependents with health
insurance, life insurance and disability coverage no less favorable than that
from time to time made available to other key employees and (ii) pay or
reimburse the Executive for all reasonable costs of an annual medical exam of
the Executive by a physician of his choice.

Paid Time Off.  During the Term of this Agreement, the Executive shall be
entitled to paid time off (“PTO”) (based on the number of years of service) in
accordance with the Corporation’s PTO policy, as it may be amended from time to
time.

Business Expenses.  During the Term of this Agreement, the Corporation shall
reimburse the Executive for all reasonable expenses he incurs in promoting the
Corporation’s business, including expenses for travel and similar items, upon
presentation by the Executive from time to time of an itemized account of such
expenditures in accordance with the Corporation’s established policies and
applicable law.  Following Executive’s termination of employment, any expense
reimbursement requests must be submitted no later than sixty (60) days following
such termination.

Automobile Allowance.  During the Term, the Corporation will provide the
Executive with a monthly allowance to cover expenses incurred with the
Executive’s lease of an automobile.

Other Benefits.  In addition to the benefits provided pursuant to the preceding
paragraphs of this Section 4, the Executive shall be eligible to participate in
such other executive compensation and retirement plans of the Corporation as are
applicable generally to other executive officers, and in such welfare plans,
programs, practices and policies of the Corporation as are generally applicable
to other executive officers, unless such participation would duplicate, directly
or indirectly, benefits already accorded to the Executive.  To the extent that
the Corporation no longer maintains the group health plan in which Executive was
participating on May 1, 2014 and Executive elects not to participate in any
other group health plan sponsored or maintained by the Corporation, he will
receive a cash payment in lieu of such benefits in an amount equal to the cost
that the Corporation would otherwise have incurred to provide such benefits to
the Executive, but in any event not to exceed $2,000 per month.

PAYMENTS UPON TERMINATION

Termination without Cause or Termination by Executive for Good Reason (as
defined below).  If the Executive’s employment is terminated by the Corporation
without Cause (but not including due to death or Disability) or terminated by
the Executive for Good Reason during the Term of this Agreement, the Executive
shall be entitled to the following:

Base Compensation accrued through the date of termination, based on the number
of days in such year that had elapsed as of the termination date;

any accrued but unpaid PTO through the date of termination;

any bonuses earned but unpaid with respect to fiscal years or other completed
bonus periods preceding the termination date;

any nonforfeitable benefits payable to the Executive under the terms of any
deferred compensation, incentive or other benefit plans maintained by the
Corporation, payable in accordance with the terms of the applicable plan;

 

--------------------------------------------------------------------------------

  

any expenses owed to the Executive under Sections 4(d), or 4(e); 

any pro-rated portion of the annual bonus that the Executive would have earned
for the year in which the termination occurs (if he had remained employed for
the entire year), based on the number of days in such year that had elapsed as
of the termination date, payable at the time that the Corporation pays bonuses
to its executive officers for such year;

all of Executive’s outstanding stock options, restricted stock or other equity
awards with time-based vesting shall become fully vested and, in the case of
stock options, exercisable in full, and the Executive shall have the right to
exercise such stock options during a period of ninety (90) days following the
termination of employment;

the treatment of all of Executive’s outstanding stock options, restricted stock,
restricted stock units or other equity awards with performance-based vesting
shall be determined in accordance with the long-term incentive plan, and any
other plans, pursuant to which such awards were granted and the applicable award
agreement;

continued coverage under any group health plan maintained by the Corporation in
which the Executive participated at the time of his termination for the period
during which the Executive elects to receive continuation coverage under Section
4980B of the Code at an after-tax cost to the Executive comparable to the cost
that the Executive would have incurred for the same coverage had he remained
employed during such period; and

a series of semi-monthly severance payments for twenty-four (24) months (the
“Severance Period”), each in an amount equal to one-twenty fourth (1/24th) of
the sum of (A) the Executive’s Base Compensation, as in effect on the date of
termination, and (B) the Executive’s target annual cash bonus opportunity at the
time of termination, to be paid in accordance with the Corporation’s normal
payroll practices.

Notwithstanding anything in the long-term incentive plan, and any other plans,
pursuant to which any equity awards are granted, or any applicable equity award
agreements to the contrary, the payments set forth in subsections (vi), (vii),
(viii), (ix) and (x) are subject to (a) a waiver and general release of claims
in favor of the Corporation, in a form and manner satisfactory to the
Corporation, that is executed by the Executive and which becomes irrevocable
within sixty (60) days following the date of such termination, and (b) the
Executive’s compliance with the restrictive covenants set forth in Sections 9
and 10  below during the Severance Period (the “Severance Requirement”). 
Notwithstanding anything in the 2016 Long-Term Incentive Plan, any other plans
pursuant to which any equity awards are granted, or any applicable equity award
agreements to the contrary, upon any violation of the Severance Requirement
during the Severance Period, all post-employment compensation set forth in
subsections (vi), (vii), (viii), (ix) and (x) above shall immediately stop and
the Executive shall be obligated to return to the Corporation any
post-employment compensation previously paid or otherwise provided to the
Executive.  The pro-rated bonus payable pursuant to subsection (vi) shall be
paid in accordance with the provisions of Section 3(b) after the Compensation
Committee has approved bonuses payable for the year.  All payments to be made or
settlements to occur pursuant to subsection (vii) and (viii) (excluding stock
options) shall be made to the Executive on the first business day following the
date that is sixty (60) days following the date of such termination (except as
otherwise expressly provided in the applicable award agreement).  The payments
set forth in subsection (x) shall commence on the 60th day following the day of
such termination.

 

All payments required to be made pursuant to subsections (i), (ii), (iii), and
(v) shall be made to the Executive within sixty (60) days following the date of
such termination and within any shorter time period required by law. 

 

For purposes of this Agreement, “Cause” shall mean: (1) any action by the
Executive involving willful disloyalty to the Corporation, such as embezzlement,
fraud, misappropriation of corporate assets or a breach of the covenants set
forth in Section 9 or 10  herein; (2) the Executive being convicted of a felony;
(3) the Executive being convicted of any crime or offense that is not a felony
but was (x) committed in connection with the performance of his duties hereunder
or (y) involved moral turpitude; or (4) the intentional and willful failure by
the Executive to substantially perform his duties hereunder as directed by the
Board (other than any such failure resulting from the Executive’s incapacity due
to physical or mental disability) after a demand for substantial performance is
made by the Board.  A termination of employment shall not be deemed for Cause
unless and until (x) there shall have been delivered to the Executive a notice
describing in reasonable detail the particulars giving rise to a termination for
Cause, and (y) in the case of termination pursuant to clause (4) above, if no
cure has occurred by the fifteenth (15th) day after notice was given.

 

For purposes of this Agreement, “Good Reason” shall mean: (1) the assignment of
Executive to a position other than the Chief Executive Officer of the
Corporation during the Term; (2) the assignment of duties materially
inconsistent with such position if such change in assignment constitutes (x) a
material diminution in the Executive’s total compensation opportunity,
authority, duties or responsibilities; (y) a change in the reporting structure
such that the Executive is directed to report to anyone other than the
Corporation’s Board; or (3) a material breach by the Corporation of this
Agreement; provided, however, Executive must not have consented to any such act
or omission that could give rise to a claim for “Good Reason”, the Executive
must have notified the

 

--------------------------------------------------------------------------------

  

Corporation in writing within the first thirty (30) days following the
occurrence of any of the foregoing events and the Corporation must have failed
to substantially cure such breach within thirty (30) days following its receipt
of such notice from the Executive; and provided further, the Executive must have
resigned under this paragraph within ninety (90) days following the occurrence
of the event.  Notwithstanding the foregoing, any transfer of responsibilities
in connection with succession planning and leadership transition shall in no
event constitute Good Reason for purposes of this Agreement.

 

Disability.  The Corporation shall be entitled to terminate the Executive’s
employment if the Board determines that the Executive has been unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
12 months, and the permanence and degree of which shall be supported by medical
evidence satisfactory to the Committee (“Disability”).  Upon such termination,
the Executive shall be entitled to the following:

Base Compensation accrued through the date of termination, based on the number
of days in such year that had elapsed as of the termination date;

any accrued but unpaid PTO through the date of termination;

any bonuses earned but unpaid with respect to fiscal years or other completed
bonus periods preceding the termination date;

any nonforfeitable benefits payable to the Executive under the terms of any
deferred compensation, incentive or other benefit plans maintained by the
Corporation, payable in accordance with the terms of the applicable plan;

any expenses owed to the Executive under Sections 4(d), or 4(e);  

any pro-rated portion of the annual bonus that the Executive would have earned
for the year in which the termination occurs (if he had remained employed for
the entire year), based on the number of days in such year that had elapsed as
of the termination date, payable at the time that the Corporation pays bonuses
to its executive officers for such year; and

the treatment of all of Executive’s outstanding stock options, restricted stock,
restricted stock units or other equity awards (whether subject to time-based
vesting or performance-based vesting) shall be determined in accordance with the
long-term incentive plan, and any other plans, pursuant to which such awards
were granted and the applicable award agreement.

All payments required to be made pursuant to subsections (i), (ii), (iii) and
(v) shall be made to the Executive within sixty (60) days following the date of
such termination and within any shorter time period required by law.  The
pro-rated bonus payable pursuant to subsection (vi) shall be paid in accordance
with the provisions of Section 3(b) after the Compensation Committee has
approved bonuses payable for the year.

 

Termination for Cause.  If the Executive’s employment is terminated by the
Corporation for Cause, the Executive shall be entitled to the following:

Base Compensation accrued through the date of termination, based on the number
of days in such year that had elapsed as of the termination date;

any accrued but unpaid PTO through the date of termination;

any bonuses earned but unpaid with respect to fiscal years or other completed
bonus periods preceding the termination date;

any nonforfeitable benefits payable to the Executive under the terms of any
deferred compensation, incentive or other benefit plans maintained by the
Corporation, payable in accordance with the terms of the applicable plan; and

any expenses owed to the Executive under Section 4(d). 

All payments required to be made pursuant to subsections (i), (ii), (iii) and
(v) shall be made to the Executive within sixty (60) days following the date of
such termination and within any shorter time period required by law.

 

 

--------------------------------------------------------------------------------

  

Voluntary Termination or Resignation by the Executive.  If the Executive
voluntarily terminates (but not by reason of expiration of the Term) or resigns
his employment other than for Good Reason, the Executive shall be entitled to
the following:

Base Compensation accrued through the date of termination, based on the number
of days in such year that had elapsed as of the termination date;

any accrued but unpaid PTO through the date of termination;

any bonuses earned but unpaid with respect to fiscal years or other completed
bonus periods preceding the termination date;

any nonforfeitable benefits payable to the Executive under the terms of any
deferred compensation, incentive or other benefit plans maintained by the
Corporation, payable in accordance with the terms of the applicable plan; and

any expenses owed to the Executive under Section 4(d). 

All payments required to be made pursuant to subsections (i), (ii), (iii) and
(v) shall be made to the Executive within sixty (60) days following the date of
such termination and within any shorter time period required by law.

 

Termination upon Expiration of the Term.  If the Executive’s employment
terminates as a result of the expiration of the Term of this Agreement, the
Executive shall be entitled to the following:

Base Compensation accrued through the date of termination, based on the number
of days in such year that had elapsed as of the termination date;

any accrued but unpaid PTO through the date of termination;

any bonuses earned but unpaid with respect to fiscal years or other completed
bonus periods preceding the termination date;

any nonforfeitable benefits payable to the Executive under the terms of any
deferred compensation, incentive or other benefit plans maintained by the
Corporation, payable in accordance with the terms of the applicable plan; and

any expenses owed to the Executive under Sections 4(d), or 4(e). 

All payments required to be made pursuant to subsections (i), (ii), (iii) and
(v) shall be made to the Executive within sixty (60) days following the date of
such termination and within any shorter time period required by law.

 

Cooperation. The parties agree that certain matters in which the Executive will
be involved during the Term of this Agreement may necessitate the Executive’s
cooperation in the future.  Accordingly, following the termination of the
Executive’s employment for any reason, to the extent reasonably requested by the
Board, the Executive shall cooperate with the Corporation in connection with
matters arising out of the Executive’s service to the Corporation; provided
that, the Corporation shall make reasonable efforts to minimize disruption of
the Executive’s other activities.  The Corporation shall reimburse the Executive
for reasonable expenses incurred in connection with such cooperation.

CHANGE IN CORPORATE CONTROL

If at any time upon, or during the period of twenty-four (24) consecutive months
following, the occurrence of a Change in Corporate Control (as defined below),
and during the Term of this Agreement, the Executive is involuntarily terminated
(other than for Cause), or resigns his employment for Good Reason, the Executive
shall be entitled to the following:

Base Compensation accrued through the date of termination, based on the number
of days in such year that had elapsed as of the termination date;

any accrued but unpaid PTO pay through the date of termination;

any bonuses earned but unpaid with respect to fiscal years or other completed
bonus periods preceding the termination date;

 

--------------------------------------------------------------------------------

  

any nonforfeitable benefits payable to the Executive under the terms of any
deferred compensation, incentive or other benefit plans maintained by the
Corporation, payable in accordance with the terms of the applicable plan;

any expenses owed to the Executive under Sections 4(d), or 4(e); 

the pro-rated portion of the target annual bonus that the Executive would have
earned for the year in which the termination occurs (if he had remained employed
for the entire year), based on the number of days in such year that had elapsed
as of the termination date;

all of Executive’s outstanding stock options, restricted stock or other equity
awards with time-based vesting shall become fully vested and, in the case of
stock options, exercisable in full, and the Executive shall have the right to
exercise such stock options during a period of ninety (90) days following the
termination of employment, unless otherwise expressly provided in the applicable
award agreement;

all of Executive’s outstanding stock options, restricted stock, restricted stock
units or other equity awards with performance-based vesting shall become vested
based upon a determination of actual level of achievement of performance goals
by the Compensation Committee of the Board as of immediately prior to the
occurrence of the Change of Corporate Control or as otherwise expressly provided
in the applicable award agreements;

continued coverage under any group health plan maintained by the Corporation in
which the Executive participated at the time of his termination for the period
during which the Executive elects to receive continuation coverage under Section
4980B of the Code at an after-tax cost to the Executive comparable to the cost
that the Executive would have incurred for the same coverage had he remained
employed during such period; and

a lump sum severance payment equal to the present value of a series of monthly
severance payments for thirty-six (36) months, each in an amount equal to
one-twelfth (1/12th) of the sum of (A) the Executive’s Base Compensation, as in
effect at the time of the Change in Corporate Control, and (B) the average of
annual bonuses paid to the Executive for the last three (3) fiscal years of the
Corporation ending prior to the Change in Corporate Control.  Such present value
shall be calculated using a discount rate equal to the interest rate on 90-day
Treasury bills, as reported in The Wall Street Journal (or similar publication)
on the date of the Change in Corporate Control.  For purposes of this subsection
(ix), the amount of any annual bonus paid for a portion of a fiscal year shall
be annualized.

Notwithstanding anything in the long-term incentive plan, and any other plans,
pursuant to which any equity awards are granted, or any applicable equity award
agreements to the contrary, the payments set forth in subsections (vi), (vii),
(viii), (ix) and (x) are subject to a waiver and general release of claims in
favor of the Corporation, in a form and manner satisfactory to the Corporation,
that is executed by the Executive and which becomes irrevocable within sixty
(60) days following the date of such termination.  All payments to be made or
settlements to occur pursuant to subsections (vii) and (viii) (excluding stock
options) shall be made to the Executive on the first business day following the
date that is sixty (60) days following the date of such termination (except as
otherwise expressly provided in the applicable award agreement).  All payments
required to be made pursuant to subsections (i), (ii), (iii), (v), (vi) and (x)
shall be made within sixty (60) days following the date of such termination and
within any shorter time period required by law.  Notwithstanding the foregoing,
the severance payment under this Section shall be payable on a monthly basis
instead of a lump sum if the “Change in Corporate Control” does not constitute a
“change in control event” within the meaning of Treasury Regulation Section
1.409A-3(i)(5) and shall in any event comply with the provisions of Section 8. 

 

For purposes of this Agreement, a “Change in Corporate Control” shall have the
meaning set forth in the Corporation’s 2016 Long-Term Incentive Plan.

Notwithstanding anything else in this Agreement to the contrary, in the event
that it shall be determined that any payments or distributions by the
Corporation to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (together, the “Payments”) would constitute “parachute payments”
within the meaning of Section 280G of the Code, then the Payments shall be
payable either in (i) full or (ii) as to such lesser amount which would result
in no portion of such Payments being subject to the excise tax imposed under
Section 4999 of the Code, such that the Executive shall receive the greater, on
an after-tax basis, of either (i) or (ii) above, as determined by an independent
accountant or tax advisor (“Independent Tax Advisor”) selected by the
Corporation.  In the event that the Payments are to be reduced pursuant to this
Section 6(c), such Payments shall be reduced as determined by the Independent
Tax Advisor such that the reduction of compensation to be provided to or for the
benefit of the Executive as a result of this Section 6(c) is minimized and to
effectuate that, Payments shall be reduced (i) by first reducing or eliminating
the portion of such Payments which is not payable in cash (other than that
portion of such payments that is subject to clause (iii) below), (ii) then by
reducing or eliminating cash Payments (other than that portion of such Payments
subject to clause (iii) below) and (iii) then by reducing or eliminating the
portion of such Payments (whether or not payable

 

--------------------------------------------------------------------------------

  

in cash) to which Treas. Reg. §1.280G-1 Q/A 24(c) (or any successor provision
thereto) applies, in each case in reverse order beginning with Payments which
are to be paid the farthest in time from the date of the transaction
constituting a change in ownership of the Corporation within the meaning of
Section 280G of the Code.  Any reductions made pursuant to this Section 6(c)
shall be made in a manner consistent with the requirements of Section 409A and
where two economically equivalent amounts are subject to reduction but payable
at different times, such amounts shall be reduced on a pro rata basis but not
below zero.

If any dispute arises between the Corporation (or any successor) and the
Executive regarding Executive’s right to payments under this Section, the
Executive shall be entitled to recover his attorneys’ fees and costs incurred in
connection with such dispute if the Executive is determined to be the prevailing
party.  The following additional terms and conditions shall apply to the
reimbursement of any attorneys fees and costs: (i) the attorneys fees and costs
must be incurred by the Executive within five years following the date of the
Executive’s termination or resignation; (ii) the attorneys fees and costs shall
be paid by the Corporation by the end of the taxable year following the year in
which the attorneys fees and costs were incurred; (iii) the amount of any
attorneys fees and costs paid by the Corporation in one taxable year shall not
affect the amount of any attorneys fees and costs to be paid by the Corporation
in any other taxable year; and (iv) the Executive’s right to receive attorneys
fees and costs may not be liquidated or exchanged for any other benefit.

DEATH

If the Executive dies during the Term of this Agreement, the Corporation shall
pay to the Executive’s estate the following:

 

Base Compensation accrued through the date of death, based on the number of days
in such year that had elapsed as of the date of death;

any accrued but unpaid PTO through the date of death;

any bonuses earned but unpaid with respect to fiscal years or other completed
bonus periods preceding the date of death;

any nonforfeitable benefits payable to the Executive under the terms of any
deferred compensation, incentive or other benefit plans maintained by the
Corporation, payable in accordance with the terms of the applicable plan;

any expenses owed to the Executive under Sections 4(d), or 4(e); 

any pro-rated portion of the annual bonus that the Executive would have earned
for the year in which the death occurs (if he had remained employed for the
entire year), based on the number of days in such year that had elapsed as of
the date of death), payable at the time that the Corporation pays bonuses to its
executive officers for such year; and

the treatment of all of Executive’s outstanding stock options, restricted stock,
restricted stock units or other equity awards (whether subject to time-based
vesting or performance-based vesting) shall be determined in accordance with the
long-term incentive plan, and any other plans, pursuant to which such awards
were granted and the applicable award agreement.

All payments required to be made pursuant to subsections (i), (ii), (iii) and
(v) shall be made to the estate within sixty (60) days following the date of
death and within any shorter time period required by law.  All payments to be
made pursuant to subsection (vii) (excluding stock options) shall be made to the
Executive on the first business day following the date that is sixty (60) days
following the date of such termination (except as otherwise expressly provided
in the applicable award agreement). The pro-rated bonus shall be paid in
accordance with the provisions of Section 3(b) after the Compensation Committee
has approved bonuses payable for the year.

 

WITHHOLDING AND SECTION 409A COMPLIANCE

The Corporation shall, to the fullest extent not prohibited by law, have the
right to withhold and deduct from any payment hereunder any federal, state or
local taxes of any kind required by law to be withheld with respect to any such
payment.

This Agreement is intended to comply with the requirements of Section 409A of
the Code or an exemption thereunder, and shall be interpreted and construed
consistently with such intent.  The payments to the Executive pursuant to this
Agreement are intended to be exempt from Section 409A of the Code to the maximum
extent possible, under the separation pay exemption, as short-term deferrals, or
otherwise.  For purposes of Section 409A of the Code, each installment payment
provided under this Agreement

 

--------------------------------------------------------------------------------

  

shall be treated as a separate payment.  In the event the terms of this
Agreement would subject the Executive to additional income taxes, interest or
penalties under Section 409A of the Code (“409A Penalties”), the Corporation and
the Executive shall cooperate diligently to amend the terms of the Agreement to
avoid such 409A Penalties, to the extent possible.  To the extent any amounts
under this Agreement are payable by reference to Executive’s “termination,”
“termination of employment,” or similar phrases, such term shall be deemed to
refer to the Executive’s “separation from service” (as defined in Section 409A
of the Code).  Notwithstanding any other provision in this Agreement, including
but not limited to Sections 5 and 6, if the Executive is a “specified employee”
(as defined in Section 409A(a)(2)(b)(i)), then to the extent any amount payable
under this Agreement (i) constitutes the payment of nonqualified deferred
compensation, within the meaning of Section 409A of the Code, (ii) is payable
upon the Executive’s separation from service, and (iii) under the terms of this
Agreement would be payable prior to the six-month anniversary of the Executive’s
separation from service, such payment shall be delayed and paid to the
Executive, on the first day of the first calendar month beginning at least six
months following the date of termination, or, if earlier, within ninety (90)
days following the Executive’s death to the Executive’s surviving spouse (or
such other beneficiary as the Executive may designate in writing).  Any
reimbursement or advancement payable to the Executive pursuant to this Agreement
shall be conditioned on the submission by the Executive of all expense reports
reasonably required by the Corporation under any applicable expense
reimbursement policy, and shall be paid to the Executive within thirty (30) days
following receipt of such expense reports, but in no event later than the last
day of the calendar year following the calendar year in which the Executive
incurred the reimbursable expense.  Any amount of expenses eligible for
reimbursement, or in-kind benefit provided, during a calendar year shall not
affect the amount of expenses eligible for reimbursement, or in-kind benefit to
be provided, during any other calendar year.  The right to any reimbursement or
in-kind benefit pursuant to this Agreement shall not be subject to liquidation
or exchange for any other benefit.

PROTECTION OF CONFIDENTIAL INFORMATION

The Executive hereby agrees that, during his employment with the Corporation and
thereafter, he shall not, directly or indirectly, disclose or make available to
any person, firm, corporation, association or other entity for any reason or
purpose whatsoever, any Confidential Information (defined below).  The Executive
further agrees that, upon the date of the Executive’s termination, all
Confidential Information in his possession that is in written or other tangible
form shall be returned to the Corporation and shall not be retained by the
Executive or furnished to any third party, in any form except as provided
herein.  Notwithstanding the foregoing, this Section 9 shall not apply to
Confidential Information that (i) was publicly known at the time of disclosure
to the Executive, (ii) becomes publicly known or available thereafter other than
by any means in violation of this Agreement or any other duty owed to the
Corporation by the Executive, (iii) is lawfully disclosed to the Executive by a
third party, or (iv) is required to be disclosed by law or by any court,
arbitrator or administrative or legislative body with actual or apparent
jurisdiction to order the Executive to disclose or make accessible any
information.  As used in this Agreement, Confidential Information means, without
limitation, any non-public confidential or proprietary information disclosed to
Executive or known by the Executive as a consequence of or through the
Executive’s relationship with the Corporation, in any form, including electronic
media.  Confidential Information also includes, but is not limited to the
Corporation’s business plans and financial information, marketing plans, and
business opportunities.  Nothing herein shall limit in any way any obligation
the Executive may have relating to Confidential Information under any other
agreement or promise to the Corporation.

 

The Executive specifically acknowledges that all such Confidential Information,
whether reduced to writing, maintained on any form of electronic media, or
maintained in the mind or memory of the Executive and whether compiled by the
Corporation, and/or the Executive, derives independent economic value from not
being readily known to or ascertainable by proper means by others who can obtain
economic value from its disclosure or use, that reasonable efforts have been
made by the Corporation to maintain the secrecy of such information, that such
information is the sole property of the Corporation and that any retention and
use of such information by the Executive during his employment with the
Corporation (except in the course of performing his duties and obligations to
the Corporation) or after the termination of his employment shall constitute a
misappropriation of the Corporation’s trade secrets.

 

The Executive agrees that Confidential Information gained by the Executive
during the Executive’s association with the Corporation, has been developed by
the Corporation through substantial expenditures of time, effort and money and
constitute valuable and unique property of the Corporation.  The Executive
recognizes that because his work for the Corporation will bring him into contact
with confidential and proprietary information of the Corporation, the
restrictions of this Section 9 are required for the reasonable protection of the
Corporation and its investments and for the Corporation’s reliance on and
confidence in the Executive.  The Executive further understands and agrees that
the foregoing makes it necessary for the protection of the Corporation’s
business that the Executive not compete with the Corporation during his
employment with the Corporation and not compete with the Corporation for a
reasonable period thereafter, as further provided in the following Section.

 

COVENANT NOT TO COMPETE

The Executive hereby agrees that he will not, either during the Term or at all
times until one year from the time his

 

--------------------------------------------------------------------------------

  

employment ceases, or, if later, during any period in which he is receiving any
severance or change in control payments under Sections 5(a) or 6  (the
“Restricted Period”), engage in the (i) ownership or operation of Health Care
Facilities (defined below); (ii) investment in or lending to Health Care
Facilities; (iii) management of Health Care Facilities; or (iv) provision of any
planning, development or executive services for Health Care Facilities.  “Health
Care Facilities” means any senior housing facilities, facilities used or
intended for the delivery of health care services, active adult communities,
independent living facilities, assisted living facilities, skilled nursing
facilities, inpatient rehabilitation facilities, ambulatory surgery centers,
medical office buildings and/or hospitals.  The Executive will be deemed to be
engaged in such competitive business activities if he participates in such a
business enterprise as an employee, officer, director, consultant, agent,
partner, proprietor, or other participant; provided that the ownership of no
more than two percent (2%) of the stock of a publicly traded corporation engaged
in a competitive business shall not be deemed to be engaging in competitive
business activities.

 

During the Restricted Period, Executive will be prohibited, to the fullest
extent allowed by applicable law, from directly or indirectly, individually or
on behalf of any person or entity, encouraging, inducing, attempting to induce,
recruiting, attempting to recruit, soliciting or attempting to solicit or
participating in the recruitment for employment, contractor or consulting
opportunities anyone who is employed at that time by the Corporation or any
subsidiary or affiliate.

 

During his employment with the Corporation and thereafter, Executive will not
make or authorize anyone else to make on Executive’s behalf any disparaging or
untruthful remarks or statements, whether oral or written, about the
Corporation, its operations or its products, services, affiliates, officers,
directors, employees, or agents, or issue any communication that reflects
adversely on or encourages any adverse action against the Corporation. 
Executive will not make any direct or indirect written or oral statements to the
press, television, radio or other media or other external persons or entities
concerning any matters pertaining to the business and affairs of the
Corporation, its affiliates or any of its officers or directors.

 

While employed by the Corporation and during the Restricted Period, the
Executive will communicate the contents of this Section 10 to any person, firm,
association, partnership, corporation or other entity that the Executive intends
to be employed by, associated with, or represent.

 

INJUNCTIVE RELIEF

The Executive acknowledges and agrees that it would be difficult to fully
compensate the Corporation for damages resulting from the breach or threatened
breach of the covenants set forth in Sections 9 and 10  of this Agreement and
accordingly agrees that the Corporation shall be entitled to temporary and
injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the need to post any bond, to
enforce such provisions in any action or proceeding instituted in the United
States District Court for the Northern District of Ohio or in any court in the
State of Ohio having subject matter jurisdiction.  This provision with respect
to injunctive relief shall not, however, diminish the Corporation’s right to
claim and recover damages.

 

NOTICES

All notices or communications hereunder shall be in writing and sent by
overnight courier, certified mail, or registered mail (return receipt
requested), postage prepaid, addressed as follows (or to such other address as
such party may designate in writing from time to time):

 

If to the Corporation:

Welltower Inc.
4500 Dorr Street
Toledo, OH 43615
Attention:  General Counsel

If to the Executive, at the address on file with the Corporation’s Human
Resources department.

 

The actual date of mailing, as shown by a mailing receipt therefor, shall
determine the time at which notice was given.

 

SEPARABILITY

If any provision of this Agreement shall be declared to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions hereof which shall remain in full force and
effect.

 

It is expressly understood and agreed that although the parties consider the
restrictions contained in this Agreement to be

 

--------------------------------------------------------------------------------

  

reasonable, if a court determines that the time or territory or any other
restriction contained in this Agreement is an unenforceable restriction on the
activities of the Executive, no such provision of this Agreement shall be
rendered void but shall be deemed amended to apply as to such maximum time and
territory and to such extent as such court may judicially determine or indicate
to be reasonable.

 

ASSIGNMENT

This Agreement shall be binding upon and inure to the benefit of the heirs and
representatives of the Executive and the assigns and successors of the
Corporation, but neither this Agreement nor any rights or obligations hereunder
shall be assignable or otherwise subject to hypothecation by the Executive.

 

ENTIRE AGREEMENT

This Agreement represents the entire agreement of the parties and shall
supersede any and all previous contracts, arrangements or understandings between
the Corporation and the Executive (including the Prior Employment Agreement). 
The Agreement may be amended at any time by mutual written agreement of the
parties hereto.

 

GOVERNING LAW AND ARBITRATION

This Agreement shall be construed, interpreted, and governed in accordance with
the laws of the State of Ohio, without regard to principles of conflicts of
laws.

 

Any dispute, controversy or claim arising out of or related to this Agreement or
any breach of this Agreement shall be submitted to and decided by binding
arbitration. Arbitration shall be administered exclusively by the American
Arbitration Association and shall be conducted in accordance with the National
Rules for the Resolution of Employment Disputes. Any arbitral award
determination shall be final and binding upon the parties. Judgment may be
entered in any court having jurisdiction. Notwithstanding the foregoing, the
Corporation shall be entitled to seek a restraining order or injunction in any
court of competent jurisdiction to prevent any continuation of any violation of
Sections 9 or 10 hereof.

 

SURVIVAL

Subject to any limits on applicability contained therein, Sections 9 through 11
and Section 16 hereof shall survive and continue in full force in accordance
with their terms notwithstanding any termination of the Term or this Agreement.

 

--------------------------------------------------------------------------------

  

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be duly
executed, and the Executive has hereunto set his hand, as of the day and year
first above written.

 

WELLTOWER INC.

 

By:

/s/ Matthew McQueen

Name:

Matthew McQueen

Title:

Senior Vice President – General Counsel and Corporate Secretary

 

 

 

EXECUTIVE:

 

 

/s/ Thomas J. DeRosa

Thomas J. DeRosa

 

 

--------------------------------------------------------------------------------